OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The sentencing court exceeded its power in sentencing the defendant to lifetime probation because the prerequisites mandated by the Legislature were not met (Penal Law § 65.00 [1] [b]). Hence, the sentence was illegal and therefore reviewable despite the District Attorney’s failure to object (see, People v *811Fuller, 57 NY2d 152, 156-157, n 3; People v Drummond, 40 NY2d 990, 992, cert denied sub nom. New York v Luis J., 431 US 908).
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Boomer* concur; Judge Titone taking no part.
Order affirmed in a memorandum.

 Designated pursuant to NY Constitution, article VI, § 2.